Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment

Applicant’s amendment to the title has overcome the objection to the title set forth in the previous office action.
The drawing amendments were received on July 7, 2022.  These drawings are accepted.
Applicant’s amendment has overcome the rejection of claims 15-18 under 35 U.S.C. 112(b).

Reasons for Allowance

Claims 1, 3, 5-13, and 15-18 (renumbered claims 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15, and 17, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that each of the plurality of comparator units further includes a third capacitor whose one electrode is connected to the second input node, and wherein the switch circuit further includes a third switch connected between the reference signal line and the other electrode of the third capacitor and a fourth switch connected between the other electrode of the third capacitor and the reference voltage line; in combination with the other elements of the claim.  The signal processing circuit of claim 15 is interpreted to be the signal processor (70) in Figure 1 of the specification.  The control circuit of claim 17 is interpreted to be the ECU (330) of Figures 9A and 9B.  A vehicular ECU inherently includes some type of circuitry.
As for claim 7, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that each of the plurality of comparator units includes a plurality of the second capacitors each having the one electrode connected to the second input node and the other electrode configured to be connected to either one of the reference signal line and the reference voltage line.  
With regard to claims 13, 16, and 18, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that each of the plurality of comparator units further includes a third capacitor whose one electrode is connected to the second input node, a third switch connected between the reference signal generation circuit and the other electrode of the third capacitor, and a fourth switch connected between the other electrode of the third capacitor and the reference voltage line; in combination with the elements of the claim. The signal processing circuit of claim 16 is interpreted to be the signal processor (70) in Figure 1 of the specification.  The control circuit of claim 18 is interpreted to be the ECU (330) of Figures 9A and 9B.  A vehicular ECU inherently includes some type of circuitry.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        July 13, 2022